Affirmed as Modified and Memorandum Opinion on Remand filed May 15,
2014.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-12-00814-CR

                 HENRY JAMES KOHRHAMER, Appellant
                                        V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 185th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1326892

                MEMORANDUM OPINION ON REMAND


      Appellant Henry James Kohrhamer appeals his conviction for injury to an
elderly person On original submission, appellant argued that there was insufficient
evidence in the record to support the court’s costs of $329 reflected in the
judgment. We agreed and modified the trial court’s judgment to delete the specific
amount of costs assessed. Kohrhamer v. State, No. 14-12-00814-CR; 2013 WL
1136947 (Tex. App.—Houston [14th Dist.] March 19, 2013) vacated and
remanded, No. PD-0489-13; 2014 WL 1512952 (Tex. Crim. App. Apr. 16, 2014).
The Court of Criminal Appeals vacated our judgment and remanded in light of its
opinion in Johnson v. State, 423 S.W.3d 385 (Tex. Crim. App. 2014).

      We review the assessment of court costs on appeal to determine if there is a
basis for the costs, not to determine whether there was sufficient evidence offered
at trial to prove each cost. Id. at 390. Traditional sufficiency-of-the-evidence
standards of review do not apply. Id.

      After the appellate record was filed, the trial court signed a judgment nunc
pro tunc reflecting $324 in assessed costs. Because the trial court lacked
jurisdiction to sign the judgment nunc pro tunc after the appellate record was filed,
we must disregard the judgment nunc pro tunc contained in the supplemental
clerk’s record. See Green v. State, 906 S.W.2d 937, 939 (Tex. Crim. App. 1995).
Instead, we review the original judgment signed by the trial court.
      Generally, a bill of costs must (1) contain the items of cost, (2) be signed by
the officer who charged the cost or the officer who is entitled to receive payment
for the cost, and (3) be certified. Id. at 392–93; see Tex. Crim. Proc. Code Ann.
arts. 103.001, 103.006. The record in this case contains a computer-screen printout
of the Harris County Justice Information Management System (JIMS) “Cost Bill
Assessment.” In Johnson, the Court of Criminal Appeals held that a JIMS report
constitutes an appropriate bill of costs because the report itemized the accrued
court costs, was certified by the district clerk, and was signed by a deputy clerk.
Johnson, 423 S.W.3d at 393. The JIMS report in this record is a compliant bill of
costs because it contains an itemized list of costs, is certified by the district clerk,
and is signed by a deputy district clerk. See id. at 392–93; Perez v. State, No. 14-
12-00893-CR (Tex. App.—Houston [14th Dist.] April 22, 2014, no pet. h.) (mem.
op., not designated for publication).

                                           2
      The trial court assessed $329 in costs against appellant. The sum of the
itemized costs in the JIMS report is $324. We conclude that the trial court’s
assessment of $329 in costs does not accurately reflect the amount of costs for
which there is a basis in the record. An appellate court may reform a trial court’s
judgment to accurately reflect the record when it has the necessary data and
information to do so. Nolan v. State, 39 S.W.3d 697, 698 (Tex. App.—Houston
[1st Dist.] 2001, no pet.); see also Tex. R. App. P. 43.2(b); Montano v. State, No.
01-12-00927-CR; 2014 WL 1328143 at *2 (Tex. App.—Houston [1st Dist.] April
3, 2014, no pet. h.). In accordance with the cost bill in the record, we modify the
trial court’s judgment to reflect court costs of $324.

      On remand, we affirm the trial court’s judgment as modified.




                                               PER CURIAM



Panel consists of Justices Christopher, Jamison, and McCally.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                           3